Citation Nr: 1207629	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-29 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for residuals of a right shoulder injury (previously claimed as fractured clavicle).

2.  Entitlement to service connection for residuals of a right shoulder injury (previously claimed as fractured clavicle).

3.  Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a disorder claimed as loss of use of the right arm, with right bicep atrophy claimed to have resulted from treatment at a Department of Veterans Affairs medical facility, specifically based on surgery conducted on November 22, 2005.  

4.  Entitlement to a rating in excess of 20 percent for post traumatic deformities of the left wrist, status post four corner fusion surgery.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service connected disabilities. 

ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to December 1975.

This case comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Winston-Salem North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the issues on appeal, except for the TDIU claim.  The TDIU claim was denied later in an April 2009 rating decision, which the Veteran also appealed.

During the pendency of this appeal, the matter was transferred to the RO in Pittsburgh, Pennsylvania.  

A review of the electronic folder discloses no evidence pertinent to this matter.  

The reopened claim for service connection for the right shoulder disorder and the remaining appellate issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a right shoulder disorder was last denied by the RO in a May 2005 decision.  The Veteran did not appeal this decision.  

2.  New evidence received since the May 2005 decision does relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a right shoulder disorder.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision denying service connection for a right shoulder disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2011).

2.  New and material evidence has been received since the May 2005 rating decision, and the claim for service connection for a right shoulder disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and To Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is reopening and remanding for further development the claim for service connection for a right shoulder disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  New and Material Evidence to Reopen Right Shoulder

By way of a May 1995 decision, the RO denied service connection for a right shoulder disorder (claimed as fractured right clavicle).  The Veteran did not appeal after notice was sent the same month.  By way of a May 2005 rating action, the RO determined that new and material evidence was not received to reopen the claim for service connection for the right shoulder disorder.  Notice was sent to the Veteran the same month, but he did not appeal.  The May 2005 decision is the most recent final decision regarding the right shoulder.  

Prior unappealed decisions of the Board and the RO are final. 38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2011).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2011).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence before the RO in May 2005 includes the service treatment records that showed no evidence of right shoulder problems or complaints in the May 1974 entrance examination and report of medical history.  In June 1974 the Veteran fell and had a questionable fracture of the clavicle.  He was seen in the emergency room and X-ray was normal.  He is noted to have again fallen in August 1975 when he fell on top of a storage bin and was knocked unconscious.  No complaints or findings regarding the right shoulder were shown.  His October 1975 separation examination revealed normal upper extremities, with the report of medical history again denying a history of shoulder problems.  

Thereafter, there is no evidence of medical treatment for any right shoulder complaints prior to the original claim filed in June 1994.  A June 1994 VA examination conducted pursuant to this claim is noted to report a history of having fractured the middle third of the right clavicle in 1974 in a fall on the obstacle course.  He reported being treated with a clavicular strap until it healed.  He complained of recurrent pain in the right shoulder with activity or overhead work.  Examination showed no evidence of tenderness, deformity, atrophy, neurological problems, vascular problems or motion loss in regards to the right shoulder.  X-ray was also negative for significant pathological findings for the right shoulder.  The impression was fracture middle third of the right clavicle by history, with normal examination.  No additional evidence was submitted and the RO denied service connection for a right shoulder disorder (claimed as clavicle fracture) in an unappealed decision dated in May 1995.

Additional evidence before the RO in May 2005 includes VA records from 2001, with a March 2001 record documenting acute care for neck pain of 7-8 weeks duration, with pain that included involvement in the right shoulder and clavicle radiating up the right neck and head.  He was noted to report a fall during basic training resulting in an injury to the right clavicle.  Examination however revealed full range of motion in the arms and shoulders, with the neck noted to be painful.  His sensation, reflexes and strength in the upper extremities were normal and the assessment was neck pain most likely musculoskeletal.  Follow-up in April 2001 was negative for any significant shoulder findings.  

VA records from 2002 to July 2004 likewise are negative for any significant findings of right shoulder problems, but mostly focused on other medical problems.  However a right elbow cellulitis treated in August 2003 included symptoms of pain, edema, tenderness and warmth about the elbow that involved the entire right upper extremity.  Of note, he had limited motion of the right elbow, shoulder and wrist.  The past medical history of fracture of the right clavicle was noted, but no specific shoulder problem was addressed in the records showing treatment for the cellulitis.  

Records from July 2004 previously before the RO in May 2005 show an injury to the right shoulder following a fall off a truck at work two weeks ago.  He was noted to have been treated in an emergency room and given medication, but still had pain.  He was assessed with right shoulder injury with questionable rotator cuff tear.  Later in the month, he was seen for ongoing right shoulder discomfort now said to have been since a fall one month ago at work.  He had fallen out of a truck and now had constant pain in the right shoulder.  Examination showed tenderness to palpation of the shoulder, limited motion and positive Hawkin's test.  He was assessed with right shoulder pain, probably bicipital tenderness and possible rotator cuff tear.  He persisted with problems and an orthopedic consult in August 2004 again found tenderness over the acromioclavicular (AC) joint and biceps tendon.  X-ray of the right shoulder showed evidence of old fracture, non displaced and severe AC osteoarthritis (OA) on preliminary read.  He was assessed with right shoulder pain secondary to AC OA.

VA records from the remainder of 2004 up to November 2005 previously before the RO primarily addressed problems with his service connected left wrist disability, with surgery undertaken for this disability in January 2005.  However they did include findings of persistent problems with the right shoulder showing limited motion, tenderness to palpation at the glenohumeral joint, AC joint and bicipital groove noted in October 2004.  The diagnosis from this record was indeterminate right shoulder pain, with plans for MRI to evaluate for cuff tear, and further evaluation planned after he recovered from his left wrist surgery. 

Evidence submitted after May 2005 includes VA records that were printed out in December 2005.  These include a December 2004 MRI of the right shoulder that diagnosed complete tears of the supraspinatus and infraspinatous tendons, with retractions to the levels of the glenohumeral joint.  Also diagnosed was an old Hill Sachs deformity.  Evaluation of the glenoid labrum was limited in this study.  

VA records from 2005 received after May 2005 included a note from October 2005 wherein the Veteran attributed his right shoulder pain to a fall during military exercises in 1974.  He had worsening pain and limitation in motion and function in the dominant arm.  Examination revealed limited active motion, decreased external rotation (ER) strength due to a rotator cuff (RTC) tear and positive O'Brien's and Yerguson signs.  The pain was markedly improved with an injection of Lidocaine.  The assessment was right RTC tear.  In November 2005 the Veteran underwent arthroscopic right shoulder surgery to repair the RTC tear.  The preoperative and postoperative diagnosis was right shoulder massive RTC tear as well as biceps tendonitis intraarticular.  A December 2005 return appointment for primary care showed worse pain since his surgery.  Other records from December 2005 showed good early results from his surgery.  In January 2006 he was noted to still have some minor pain 8 weeks post surgery and was planning on starting physical therapy (PT) soon.  

VA records from 2007 show ongoing complaints for right shoulder problems.  This includes a January 2007 orthopedic record showing pain was continued and not significantly changed since his most recent visit 7 months ago.  However active range of motion and function had improved.   He continued to have positive Hawkins/Neer signs, but improved active motion.  He was assessed with 15 month status post massive rotator cuff repair.  He was to continue his home PT program.  The possibility of future surgery including possible prosthesis was discussed.  A July 2007 orthopedic record showed continued pain not significantly changed since his surgery.  His active range of motion was slightly decreased compared to passive, and he had positive Hawkins and Neer signs.  The doctor opined that he seemed to have failed his rotator cuff debridement and PT.  

VA records from 2008 received after May 2005 documented continued pain with the right shoulder and biceps, with the pain not significantly changed from preoperative.  Again his Hawkin's and Neers signs were positive, and he still had pain on active motion particularly after 50 degrees abduction and 90 degrees forward flexion.  He was assessed with right shoulder rotator cuff tear and RC arthropathy.  Though he had significant shoulder pain, his function was deemed fairly good, with regards to strength and range of motion.   

Among the evidence received after the May 2005 prior decision was an October 2008 VA peripheral nerves examination that addressed his right shoulder complaints.  The history was obtained from the Veteran, who stated that he injured his shoulder in service in 1974 in basic training with pain off and on until his November 2005 surgery.  He indicated that he was told his rotator cuff was "gone."  He said that his shoulder currently "locks."  Examination revealed he was able to dress using both hands gracefully.  The right deltoid was approximately three quarters the size of the left one.  The strength of his deltoids, triceps, biceps, finger flexors, as well as the muscles of his lower extremities, were all within normal limits.  His reflexes of these upper extremity muscles, (as well as lower extremity muscles) were described as feeble but present.  Sensory examination was reported as normal for all extremities.  The rest of the neurological examination was unremarkable.  The assessment was that right humeral clavicular arthropathy post surgery was with probable onset "hurdling" in 1975.  He was neurologically negative today except for modest right deltoid atrophy with adequate strength.  

Also received after May 2005 were Social Security records received in March 2010.  These included duplicate VA records but also included private records that were not in the claims folder previously.  This includes a June 2004 private emergency room record documenting a right shoulder injury while working as a tractor trailer mechanic.  He fell backwards onto his right shoulder when trying to pull battery cables into a truck.  Since that time he had pain in his right shoulder particularly with movement.  His pain had gradually increased since the incident.  Examination was negative for deformity but did have positive tenderness over the humerus head and deltoid muscle.  X-ray taken the same day was negative for fracture.  However it did show OA in the glenohumeral joint.  The diagnosis was right shoulder strain.  

VA records from 2009 included in the Social Security records showed ongoing right shoulder pain with biceps muscle thinning noted in January 2009.  

Based on a review of the foregoing, the Board finds that new and material evidence has been submitted to reopen a previously denied claim for service connection for a right shoulder disorder.  This new evidence submitted after May 2005 includes an opinion from a VA examiner in October 2008, which appears to infer that the Veteran's current right shoulder disability began in 1975.  There is also evidence suggesting an old injury, such as the old Hill Sachs deformity noted on the December 2004 MRI which was printed out in December 2005.  

This evidence, including the VA opinion suggesting the current shoulder disability began in 1975, is significant, particularly when considered with the earlier evidence.  Such earlier evidence includes the X-ray of the right shoulder taken in August 2004, following his work injury treated in June and July 2004, and was significant for evidence of old fracture, non displaced and severe AC OA.  Thus the new evidence linking a current right shoulder disorder to his time in service, when considered with the earlier evidence of a fracture and OA likely predating the June 2004 post service injury, relates to an unestablished fact necessary to substantiate his claim, and does raise a reasonable possibility of substantiating his claim.  In view of the above, the Board finds that new and material evidence has been received to reopen the previously denied claim for entitlement to service connection for a right shoulder disorder.  38 U.S.C.A. § 5108: 38 C.F.R. § 3.156. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right shoulder disorder is reopened, and to this extent only, the appeal is granted.


REMAND

The Board finds that it is necessary to remand for further development the reopened claim for service connection for a right shoulder disorder.  Currently there appears to be some conflicting evidence as to the time of onset of the Veteran's current right shoulder disorder.  Of note, the above discussed opinion from the October 2008 VA neurological examination, suggests that the current disability, with findings of modest right deltoid atrophy, had its onset in 1975 during active duty.  However this examination makes no mention of any post service trauma.  The service treatment records do document a fall during service in June 1974 with possible clavicle fracture.  There is also evidence suggesting that the current right shoulder disorder began after he injured it in a fall in June 2004.  Thus further examination is necessary to ascertain the nature and etiology of the claimed right shoulder disorder, after review of all the available evidence in the claims folder, which now includes Social Security records.  

In addition, the Board finds that further development of the claim for additional disability of loss of use of the right arm due to VA treatment is necessary.  The Board notes that 38 U.S.C. § 1151 was amended by section 422(a) of Pub. L. No. 104-204.  The revised law is effective with respect to claims filed on or after October 1, 1997.  In the present case, the veteran filed his claim for disability compensation pursuant to the provisions of 38 U.S.C.A. § 1151, in October 2007.  Consequently, the veteran's 1151 claim is governed by the current law.  See VAOPGCPREC 40-97 (Dec. 31, 1997). 

Under the current law, compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service- connected.  For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2002). 

Under 38 C.F.R. § 3.361(d), the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 

In this instance, the surgical records from the November 22, 2005 surgery and post surgery follow-ups are associated with the claims folder.  A request for medical opinion was issued by the RO which requested that qualified medical personnel review all pertinent records including treatment records, surgical reports and progress notes, and give an opinion as to whether the surgery of November 22, 2005 resulted in additional disability resulting in loss of use of the right arm, as claimed by the Veteran.  The request cited the legal criteria for 1151 claims and requested specifically that the medical opinion state whether any additional disability (if shown) resulted from any of those factors as set forth in 38 C.F.R. § 3.361(d).  

Subsequent to this request, a brief statement was obtained in June 2008 by the Chief of Orthopedics from the Durham VA Medical Center.  This statement reads as follows.  

"I have reviewed this claim, N3160, including op notes, records and consent.  It is completely without merit and should be denied.  The care was excellent, the consent sufficient.  The disability is due to his disease, not his VA care."

This statement does not clarify what "disease" is causing the Veteran's current right upper extremity disability.  It also fails to address whether his disability or "disease" is resulting from an event not reasonably forseeable.  The Board notes that even where there is no evidence of inappropriate care, malpractice or negligence on the part of VA medical providers, additional disability from an event not reasonably foreseeable is also a basis for granting benefits.  See 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011).  Among the records documenting his disability post service, is a record from July 2007 describing the Veteran as having failed his rotator cuff surgery, which raises the possibility of such disability being not reasonably forseeable.  

Additionally, the June 2008 medical opinion did not include review of the complete records in the claims file, which include pertinent records obtained by the Social Security, associated with the claims folder in March 2010, well after this opinion was obtained.  These more recent records show findings of right shoulder pain with biceps thinning, as reported in January 2009.  Furthermore, it appears that the post surgery PT notes themselves are not associated with the claims folder, although a record from January 2006 mentioned that he was to be starting PT, and records from 2007 also suggested ongoing PT.  Thus an attempt to obtain the actual PT notes following the November 2005 right shoulder surgery should be undertaken prior to obtaining any medical opinion as to the 1151 claim.  These records could also prove pertinent to his claim for service connection for a right shoulder disorder on a direct basis.  

With regard to the increased rating claim for the left wrist disorder, the Board notes that the most recent VA examination that directly addresses this problem is from November 2005, which is more than 6 years ago.  Even the October 2008 VA peripheral nerves examination, which indirectly addresses the left wrist among the other extremities, is now more than 3 years old.  In view of the amount of time that has passed and additional records that have been obtained since the last examinations, a new VA examination is warranted.  

As to the claim for a TDIU, this matter is inextricably intertwined with the other claims on appeal, thus consideration of this matter is deferred pending completion of the remand for the additional issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide information about any additional medical treatment he received for his right upper extremity (including shoulder) disorder.  This should include any PT records following his November 2005 right shoulder surgery.  He should also be requested to provide any additional information about any medical treatment he has received for his left wrist disorder since 2009.  After obtaining any necessary authorization, the AOJ should attempt to obtain copies of the records of all pertinent and outstanding VA and/or private medical treatment for these disorders from 2008 to the present time.  If the above-mentioned records are not available, that fact should be entered in the claims file.

2.    Thereafter, following completion of the above, schedule the Veteran for an orthopedic disorders examination, conducted by an appropriate specialist, to determine the nature and etiology of the Veteran's claimed disorder(s) affecting his right shoulder.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed and all manifestations of current disability should be described in detail.  The examiner should answer the following:

Does the Veteran have any current, chronic disorders affecting his right shoulder?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such disorder diagnosed began in service or was the result of any incident in service?  In answering this question, the examiner should consider the service treatment records documenting the clavicle injury resulting from a fall in June 1974 in service, and his lay evidence regarding the nature of this injury.  The examiner should also consider the favorable and unfavorable medical evidence regarding causation shown to be of record, to include the evidence of a post service injury to the right shoulder in June 2004, the opinion from the June 2008 VA peripheral nerves examination suggesting an onset of right shoulder problems in 1975 and the X-ray and MRI evidence from 2004 suggesting the presence of old injury.  

For any opinion expressed, the examiner should be asked to include a comprehensive rationale based on sound medical principles and facts.

3.  Thereafter, following completion of #1, the Veteran should be afforded a VA examination by the appropriate specialist to determine the nature and etiology of any right upper extremity disorder(s) that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

* For any diagnosed disability of the right upper extremity identified, the examiner should indicate whether there is any additional disability following medical treatment furnished by VA, specifically the surgery performed on the right shoulder on November 22, 2005.  

* The examiner should specifically be asked to provide an opinion as to whether any additional disability shown after VA treatment was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment.  

* If additional disability is not shown to be due to fault of the VA (as described above), the examiner should provide an opinion as to whether the outcome of the treatment was an event not reasonably foreseeable. To make these determinations, the examiner should consider whether the Veteran's treating physicians exercised the degree of care that would be expected of a reasonable health care provider.  

* The examiner should also address whether the Veteran was reasonably informed of the possible risks of this treatment. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. Each opinion should contain comprehensive ration ale based on sound medical principles and facts.

4.  After completion of the above, the AOJ should schedule the Veteran for a VA examination to determine the nature, extent, frequency and severity of any orthopedic impairment related to his left wrist disorder.  The claims folder should be made available to and reviewed by the examiner.  The examiner should identify all pathology found to be present.  The examiner should conduct all indicated tests and studies, to include X-rays and range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's left wrist.  With respect to subjective complaints of pain, the examiner should comment on whether the subjective complaints are supported by objective findings, whether any pain is visibly manifested upon palpation and movement of the left wrist, and whether there are any other objective manifestations that would demonstrate disuse or functional impairment of the left wrist due to pain attributable to the service-connected disability.  An opinion as to the effects of this disorder on the Veteran's occupational function should also be provided.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  All findings and conclusions should be set forth in a legible report.

5.  After completion of the above, the AOJ should readjudicate the appellant's claims.  If the determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case which must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations, when adjudicating the claims.  The AOJ should also adjudicate the claim for TDIU in light of the additional medical evidence obtained.  The veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


